Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Park) (US 2012/0044444 A1) in view of KA et al. (KA) (US 2018/0069068 A1).
In regard to claim 1, Park (Figs. 6, 13, 16, 20 and associated text) discloses a substrate (item 10, 200, 10 plus 200) comprising a display area (where TFT_1 and TFT_2 reside) and a sensor area (where items S_1 and S_2 reside), wherein the display area (where TFT_1 and TFT_2 reside) comprises a first pixel (not shown), and the sensor area (where items S_1 and S_2 reside) comprises a  second pixel (not shown) and a transmission portion; a sensor (items S_1 and S_2) configured to transmit a signal through the substrate (item 10) via the transmission portion, wherein the second pixel (not shown) comprises second thin-film transistor (item TFT_1) comprising a first semiconductor layer (items 42, 44), and wherein a first blocking layer (item 16) is disposed between the sensor (item S_1) and the second thin-film transistor (item TFT_1), wherein the first blocking layer (item 16) covers the first semiconductor layer (items 42, 44), but does not specifically disclose wherein the first blocking layer is disposed between the sensor and the second thin-film transistor in a direction substantially perpendicular to the substrate.
In regard to claim 1, KA (Fig. 9 and associated text) discloses the first blocking layer (item 425) is disposed between the sensor (item SP) and the second thin-film transistor (items 10 or 20) in a direction substantially perpendicular to the substrate (item 211).  The Examiner notes the Applicant has not claimed that the first blocking layer is disposed directly over and in between the sensor and the second thin-film transistor in a direction substantially perpendicular to the substrate.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Park with the teachings of KA for the purpose of prevent light generated from OLED from directing affecting other portions.
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is 
In regard to claim 2, Park (Figs. 6, 13, 16, 20 and associated text) discloses wherein the first blocking layer (item 16) has a same pattern as a pattern of the first semiconductor layer (items 42, 44) in the second thin-film transistor (item TFT_1).
In regard to claim 3, Park as modified by KA does not specifically disclose wherein a width of the pattern of the first blocking layer is greater than a width of the pattern of the first semiconductor layer in the second thin-film transistor.
However, the applicant has not established the critical nature of a width of the pattern of the first blocking layer being greater than a width of the pattern of the first semiconductor layer in the second thin-film transistor (open ended).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
In regard to claim 4, Park does not specifically disclose wherein the first blocking layer has a different pattern from a pattern of the first semiconductor layer in the second thin-film transistor.
In regard to claim 4, KA (Fig. 9 and associated text) discloses the first blocking layer (item 425) has a different pattern from a pattern of the first semiconductor layer (item 232 to the left or right transistor) in the second thin-film transistor (item 20 to the left or right).
	It would have been obvious to modify the invention to include a first blocking pattern with a different pattern from the first semiconductor layer, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
In regard to claim 5, Park does not specifically disclose wherein a thickness of the first blocking layer is about 800 A or greater.
However, the applicant has not established the critical nature of a first blocking layer with a thickness about 800 A or greater (open ended).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having 
In regard to claim 6, Park does not specifically disclose wherein buffer layers are arranged between the second thin-film transistor and the first blocking layer and between the first blocking and the substrate, respectively.
In regard to claim 6, KA (Figs. 4, 9 and associated text) discloses wherein buffer layers (items 452, 353) are arranged between the second thin-film transistor (item 10, 20) and the first blocking layer (item 425) and between the first blocking layer (item 425) and the substrate (item 211), respectively.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Park with the teachings of KA for the purpose of protection.
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
In regards to claim 7, Park does not specifically disclose wherein the second pixel further comprises an organic light-emitting diode connected to the second thin-film transistor.
In regard to claim 7, KA (Figs. 4, 9 and associated text) discloses wherein the second pixel (item PX) further comprises an organic light-emitting diode (item 310) connected to the second thin-film transistor (item 10 or 20).

In regard to claim 8, Park (Figs. 6, 13, 16, 20 and associated text) discloses wherein the first pixel (not shown) comprises a first thin-film transistor (item TFT_2) comprising a second semiconductor layer (item 42).  
Park as modified by KA does not specifically disclose wherein a second blocking layer is arranged between the sensor (item S_1) and the first thin-film transistor (item TFT_2) to cover the second semiconductor layer (item 42) in the first thin-film transistor (item TFT_2).
	It would have been obvious to modify the invention to include a second blocking layer for the purpose of for the purpose of preventing light in the visible wavelength range from entering the semiconductor layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
In regards to claim 9, Park does not specifically disclose wherein the first pixel further comprises an organic light-emitting diode connected to the first thin-film transistor.
In regard to claim 9, KA (Fig. 4 and associated text) discloses wherein the first pixel (item PX) further comprises an organic light-emitting diode (item 310) connected to the first thin-film transistor (item 10 or 20).

In regard to claim 10, Park (Figs. 6, 13, 16, 20 and associated text) discloses a substrate (item 10, 200, 10 plus 200) comprising wherein the signal comprises an optical signal and/or a sound signal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 12, 2021